DETAILED ACTION
	Claims 1-3 and 5-9 are pending. Claims 1 and 5 have been amended and claim 4 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is more than a single paragraph. The abstract is also objected to because it includes a phrase that can be implied, i.e. “The invention provides”. Correction is required. The Examiner suggests omitting said phrase. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (U.S. 2004/0197708) and Yamazaki et al. (U.S. 2016/0376233).
Kodama teaches a positive resist composition comprising: (A) a fluorine atom-containing resin, wherein the resin comprises at least one group that increases a solubility of the resin in an alkali developer by the action of an acid (claim 7); and (B) a sulfonium salt compound having a cation moiety, wherein the cation moiety contains at least one hydroxy group, and the sulfonium salt compound generates an acid upon irradiation with one of an actinic ray and a radiation [0018] (claim 6) wherein the sulfonium salt is represented by the following formula (A):

    PNG
    media_image1.png
    194
    347
    media_image1.png
    Greyscale
[0023] wherein Ra1 represents a halogen atom or an alkyl group, l, m, and n each represents an integer of 0 to 4; and X- represents a non-nucleophilic anion [0024]. Kodama also teaches preferred examples of the sulfonium salt compound as ingredient (B) are shown below, but the compound for use in the invention should not be construed as being limited to the following examples [0181] such as the following formula I-51:

    PNG
    media_image2.png
    227
    352
    media_image2.png
    Greyscale
[0181] which is structurally similar to formula (I) of instant claims 1-3 when A- is an organic sulfonic anion represented by formula (I-A) of instant claim 5 when Q1 and Q2 are fluorine atoms, L1 is a divalent saturated hydrocarbon group having 2 carbon atoms in which hydrogen atoms are substituted with fluorine atoms, and Y is a methyl group which may have a substituent (fluorine atoms), R1 and R2 are aromatic hydrocarbon groups having 6 carbon atoms 
However, Yamazaki et al. teaches a positive-type resist composition which generates an acid upon exposure and whose solubility in an alkali developing solution increases under the action of an acid, the composition including a base material component (resin) whose solubility in an alkali developing solution increases under the action of an acid; and a compound represented by the following general formula (m0) [0015] (claims 6 and 7):

    PNG
    media_image3.png
    160
    374
    media_image3.png
    Greyscale
 [0093] wherein Rb1 represents an aryl group [0097] such as a phenyl group [0117], n1 is 1, n2 is 0 [0098], Rb21 is a hydroxyl group [0096] positioned between Z03 and Z04, Z01 to Z04 are substituents having electron withdrawing properties [0095] which includes a halogen atom which is preferable from a viewpoint of improving sensitivity of the resist composition and as the halogen atom, a fluorine atom is more preferable [0103-0104] from the viewpoint of obtaining easy operability in synthesis [0106], and X0- is an organic anion [0099]. Yamazaki et al. also teaches the compound represented by general formula (m0) shown above can generate an acid by being decomposed by exposure. The cation moiety of the compound (m) has a structure which is easily decomposed as the substituent having electron withdrawing properties is introduced thereto. Therefore, according to the positive-type resist composition of the present invention, an effect of claims 1-3 when A- is an organic sulfonic anion represented by formula (I-A) when Q1 and Q2 are fluorine atoms, L1 is a divalent saturated hydrocarbon group having 2 carbon atoms in which hydrogen atoms are substituted with fluorine atoms, and Y is a methyl group which may have a substituent (fluorine atoms), R1 and R2 are aromatic hydrocarbon groups having 6 carbon atoms having a substituent, R3 and R5 are hydrogen atoms, and R4 is a fluorine atom through routine experimentation in order to obtain increased sensitivity, ease of operability in synthesis, and minimal development defects.
	With regard to claim 8, Kodama teaches ingredient (B) may be used in combination with one or more compounds which decompose upon irradiation with actinic rays or a radiation to generate an acid [0185] such as the following formula (z1):

    PNG
    media_image4.png
    99
    443
    media_image4.png
    Greyscale
[0241] which is equivalent to a salt generating an acid having an acidity lower than that of an acid generated from the above acid generator.
.
Response to Arguments
Due to the amendment filed October 28, 2020 of instant claim 1, the 102(a)(1) rejection over Shin et al. is withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claim 1.
Applicant’s arguments regarding the 103 rejection over Kodama and Yamazaki have been fully considered but they are not persuasive. Applicant argues the claimed salt having a fluorine atom at ortho position to the hydroxy group on the benzene ring in the cation shows excellent line edge roughness (LER) compared with a salt having a chloride atom at ortho position to the hydroxy group on the benzene ring in the cation as shown in the provided declaration. The cited references do not teach the excellent line edge roughness achieved.
Response to Declarations

declaration under 37 CFR 1.132 filed October 28, 2020 is insufficient to overcome the rejection of claims 1-3 and 5-9 based upon the 103 rejection over Kodama and Yamazaki as set forth in the last Office action because:  it is not commensurate in scope with claim 1. Formula (I) of instant claim 1 is much broader in scope than the one example used to compare against the compound provided in the declaration. The Examiner does appreciate the attempt at comparing the closest compound. However, one of ordinary skill in the art could not consider the results provided for a single compound of such a broad formula to apply to every compound. Additionally, the LER value provided for Comparative Example X (4.15) while larger than that of Example 10 (3.89), is only a difference of 6.6% which would not be considered significantly greater to one skilled in the art. Also, the Comparative Example X value is even closer to that of Example 13 (4.12) which is the largest value recorded. Therefore, it is unclear what LER value Applicant considers excellent when the differences are so small. Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, Yamazaki teaches a salt having electron withdrawing groups such as fluorine improves sensitivity [0103-0104] and is less apt to cause development defects [0320]. Additionally, Yamazaki teaches in the background of the invention that Japanese Patent Publication 2005-091976 discloses a resist composition which can improve the lithography properties such as line edge roughness by adopting an acid generator component having a triphenylsulfonium structure including a fluorine atom [0011]. .
Due to the amendment of instant claim 1, the objection has been withdrawn.
Due to the amendment of instant claims 1 and 5, the 112(b) rejections have been withdrawn.
Applicant argues regarding the objection to the abstract, the abstract has been amended to delete the legal phraseology.
The Examiner respectfully disagrees. The phrase “The invention provides” is still considered a phrase which can be implied which the Examiner suggests omitting.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anna Malloy/Examiner, Art Unit 1722